OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 17, 1959. He is charged in these proceedings with having been convicted on April 26, 1974 of violation of sections 2, 371 and 1952 of title 18 of the United States Code, using interstate facilities for commercial bribery. Respondent was sentenced to two years imprisonment on each of three counts, said sentences to run concurrently.
The Referee found, inter alia, that the respondent was *336guilty of the alleged misconduct. Both petitioner and respondent moved to confirm the Referee’s report.
After reviewing all of the evidence we are in agreement with the Referee that the respondent is guilty of the aforementioned charges of misconduct and both the respondent’s and petitioner’s motions to confirm said report are granted to that extent.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record, the punishment already suffered by respondent in the criminal matter and his co-operation throughout this proceeding. Under all the circumstances, it is our opinion that the respondent should be, and hereby is, suspended from the practice of law for a period of three years, nunc pro tunc as of July 2, 1979, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.